Exhibit 10.3

 

 

 

[ex10-3img001.jpg]

January 30, 2015

 

FCC, LLC, d/b/a First Capital

3350 Riverwood Parkway, Suite 1750

Atlanta, Georgia 30339

Attention: Portfolio Manager

Facsimile No.: 678-594-5901

 

     RE:     Side Letter in Respect of Series J Equity Issuance and Calculation
of Fixed Charge Coverage Ratio

 

Ladies and Gentlemen:

 

Reference is made to that (i) certain Loan and Security Agreement dated as of
April 25, 2014 (as at any time amended, restated, modified or supplemented, the
“Loan Agreement”), among Lighting Science Group Corporation, a Delaware
corporation (“LSG”), Biological Illumination, LLC, a Delaware limited liability
company (“BioLogical”; LSG and BioLogical are hereinafter referred to
collectively as “Borrowers”), the various financial institutions from time to
time party thereto as lenders (collectively, the “Lenders”) and FCC, LLC, d/b/a
First Capital, a Florida limited liability company (“First Capital”), in its
capacity as agent for the Lenders (in such capacity, “Agent”) and (ii) that
certain Consent to Series J Issuance dated as of the date hereof (the
“Consent”), executed by Borrowers, Agent and the Lenders, pursuant to which
Agent and the Lenders have acknowledged and consented to the sale by LSG of
Series J Securities (as such term is defined in the Consent) on or prior to
January 31, 2015, and the receipt by LSG of a cash equity contribution in the
amount of $11,525,000 in respect of such sale of Series J Securities (the
“January 2015 Series J Equity Contribution”). Capitalized terms used herein
shall, unless otherwise provided herein, have the respective meanings set forth
in the Loan Agreement.

 

Pursuant to Section 6 of the Loan Agreement, Borrowers are required, among other
things, to maintain a Fixed Charge Coverage Ratio of at least 1.00 to 1.00 as of
the last day for (i) the six months ending March 31, 2015, (ii) the nine months
ending June 30, 2015, (iii) the twelve months ending September 30, 2015, and
(iv) the twelve months ending December 31, 2015 (collectively, the “Applicable
Covenant Periods”).

 

Notwithstanding the calculation of EBITDA pursuant to the definition set forth
in the Loan Agreement, Borrowers desire, and upon the effectiveness hereof,
Agent and Lenders agree that, solely for purposes of determining compliance with
the Fixed Charge Coverage Ratio covenant set forth in Item 21(b) of the Schedule
with respect to the Applicable Covenant Periods, the cash proceeds from the
January 2015 Series J Equity Contribution shall be included in the calculation
of EBITDA for each of such Applicable Covenant Periods; provided, that such cash
proceeds are forwarded directly to a lockbox designated by Agent and applied to
the Obligations, and provided, further that, to the extent such cash proceeds
exceed the amount of the outstanding Obligations as of the date of such
application, the excess amount of cash proceeds shall be used by Borrowers for
general working capital purposes. For the avoidance of doubt, (i) in no event
shall any cash proceeds from the January 2015 Series J Equity Contribution be
used for repayment of the Term Loan Debt, (ii) the application of cash proceeds
from the January 2015 Series J Equity Contribution shall not permanently reduce
the Maximum Line Amount under the Loan Agreement and (iii) the January 2015
Series J Equity Contribution shall not constitute a Curative Equity Contribution
(and the provisions of Section 13(c) of the Loan Agreement shall not apply to,
nor be impacted by, the January 2015 Series J Equity Contribution contemplated
herein).

 

1830 Penn Street | Melbourne, FL 32901 USA | www.lsgc.com

P 321.779.5520 | F 321.779.5521

 

 

 
 

--------------------------------------------------------------------------------

 

 

January 30, 2015

FCC, LLC, d/b/a First Capital

Page 2 

 

This effectiveness of this side letter agreement is subject to Agent's receipt
of (a) a counterpart of this letter agreement duly executed by each Borrower,
and (b) a letter agreement among LSG and Term Loan Parties in favor of Agent and
Lenders pursuant to which, among other things, Term Loan Parties agree that, (i)
solely for purposes of determining the Fixed Charge Coverage Ratio (as defined
in the Term Loan Agreement) with respect to the Applicable Covenant Periods, the
cash proceeds from the January 2015 Series J Equity Contribution shall be
included in the calculation of EBITDA (as defined in the Term Loan Agreement)
for each of the Applicable Covenant Periods, and (ii) notwithstanding anything
to the contrary in the Term Loan Documents or the Intercreditor Agreement, the
cash proceeds from the January 2015 Series J Equity Contribution may be
forwarded directly to a lockbox designated by Agent and applied to the
Obligations as provided herein. Except as otherwise expressly provided in this
side letter agreement, nothing herein shall be deemed to amend or modify any
provision of the Loan Agreement or any of the other Loan Documents, each of
which shall remain in full force and effect. This side letter agreement is not
intended to be, nor shall it be construed to create, a novation or accord and
satisfaction, and the Loan Agreement shall continue in full force and effect.
This side letter agreement shall be governed by and construed in accordance with
the internal laws of the State of Georgia and shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.
This agreement may be executed in any number of counterparts and by different
parties to this side letter agreement on separate counterparts, each of which,
when so executed, shall be deemed an original, but all such counterparts shall
constitute one and the same agreement. Any manually executed signature page
hereto that is delivered by facsimile or other electronic transmission shall be
deemed to be an original signature hereto.

 

 

[Remainder of Page Intentionally Left Blank;

Signature Page Follows.]

 

 

 
 

--------------------------------------------------------------------------------

 

 

 

Very Truly Yours,

 

Lighting Science Group Corporation

 

 

 

By:     /s/ Ed Bednarcik               

           Ed Bednarcik, Chief Executive Officer

 

BIOLOGICAL ILLUMINATION, LLC

 

 

 

By:     /s/ Fred Maxik                    

           Fred Maxik, Manager

 

 

 

Accepted and Agreed as of January 30, 2015

 

 

FCC, LLC, d/b/a FIRST CAPITAL, as a Lender and Agent for the Lenders

 

 

 

By:     /s/ Pamela Petrick               

           Name:   Pamela Petrick

           Title:     Vice President

 

 

Signature Page to Side Letter Agreement

 